      Case: 1:19-cv-06921 Document #: 16 Filed: 01/10/20 Page 1 of 4 PageID #:34




                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

YVONNE WALKER,                                        )
                                                      )
                   Plaintiff,                         )
                                                      )
         v.                                           )        No. 19-cv-06921
                                                      )
WESTLAKE FINANCIAL                                    )        Honorable Virginia M. Kendall
SERVICES, LLC,                                        )
                                                      )
                   Defendant.                         )

                                  JOINT INITIAL STATUS REPORT1

1.       Parties

For Plaintiff:                                              For Defendant:

Nathan Charles Volheim (Lead Attorney)                      Scott J. Helfand
Taxiarchis Hatzidimitriadis                                 Husch Blackwell LLP
Eric Donald Coleman                                         120 South Riverside Plaza
Alejandro Emmanuel Figueroa                                 Suite 2200
Sulaiman Law Group, Ltd.                                    Chicago, Illinois 60606
2500 South Highland Ave., Suite 200                         Phone: 312-655-1500
Lombard, Illinois 60148                                     Facsimile: 312-655-1501
Phone: 630-575-8181                                         Email: scott.helfand@huschblackwell.com
Fax: 630-575-8188
Email: nvolheim@sulaimanlaw.com
Email: thatz@sulaimanlaw.com
Email: ecoleman@sulaimanlaw.com
Email: alejandrof@sulaimanlaw.com


2.       Bases for jurisdiction:

        a.         Jurisdiction arises under federal-question jurisdiction and supplemental
jurisdiction.




1
 On January 8, 2020, before Defendant retained counsel and appeared, Plaintiff submitted an initial status report.
Now, the parties have conferred and submit this joint status report.
     Case: 1:19-cv-06921 Document #: 16 Filed: 01/10/20 Page 2 of 4 PageID #:34




3.      Nature of Claims:

        a.      Plaintiff contends that Defendant violated the Telephone Consumer Protection

Act (“TCPA”), 47 U.S.C. §227, and the Illinois Consumer Fraud and Deceptive Business

Practices Act (“ICFA”), 815 ILCS 502, et seq., by placing collection calls to her cellular phone

using an automatic telephone dialing system (“ATDS”) without her consent and for a non-

emergency purpose. Plaintiff is seeking an order (1) enjoining placing additional calls to her

using an ATDS; (2) an award of statutory and/or actual damages pursuant to 47 U.S.C.

§227(b)(3)(B) and 815 ILCS 505/10a; (3) an award of treble damages pursuant to 227 U.S.C.

§227(b)(3)(C) and 815 ILCS 505/10b.

        b.      Defendant disputes that Defendant violated the TCPA or the ICFA, and denies

that Defendant is liable to Plaintiff.

4.      Status of Service:

        a.      Defendant has appeared, and has filed a motion for extension of time, until

January 23, 2020, to file Defendant’s responsive pleading.

5.      Principal Legal Issues:

        a.      Whether Defendant used an ATDS to place calls to the Plaintiff.

6.      Principal Factual Issues:

        a.      Whether Defendant had consent to place calls to Plaintiff.

        b.      Whether Plaintiff revoked any consent she had given to Defendant.

        c.      Whether Defendant’s alleged violations of the TCPA were willful.

7.      Jury Demand:

        a.      Plaintiff has requested a trial by jury.




                                                   2
      Case: 1:19-cv-06921 Document #: 16 Filed: 01/10/20 Page 3 of 4 PageID #:34




8.       Discovery Status:

         a.       The parties have yet to engage in any discovery. Pursuant to the Court’s

participation in the MIDP program, the parties must submit their initial MIDP disclosures and

production 30 days after Defendant’s responsive pleading has been filed.

         b.       Plaintiff anticipates that written and oral discovery will be necessary.

9.       Discovery Proposal:

         a.       Parties to issue written discovery by April 8, 2020.

         b.       Parties to complete fact discovery by September 14, 2020.

         c.       Parties anticipate that expert discovery will be necessary:

                  i.     Plaintiff to disclose an expert by September 14, 2020.

                  ii.    Defendant to disclose an expert by October 14, 2020.

                  iii.   Expert discovery to be completed by November 16, 2020.

10.      Trial:

         a.       The parties anticipate that they will be ready for trial by April 2021.

         b.       A trial of Plaintiff’s claims would likely last no more than two days.

11.      Magistrate Consent:

         a.       The parties do not unanimously consent to proceed before a Magistrate Judge.

12.      Status of Settlement Discussions:

         a.       Plaintiff tendered an initial settlement offer, and Defendant is reviewing that

offer.




                                                    3
     Case: 1:19-cv-06921 Document #: 16 Filed: 01/10/20 Page 4 of 4 PageID #:34




Dated: January 10, 2020

Respectfully submitted,                      Respectfully submitted,

/s/ Nathan C. Volheim                        /s/ Scott J. Helfand
Nathan C. Volheim                            Scott J. Helfand
nvolheim@sulaimanlaw.com                     Scott.Helfand@huschblackwell.com
Sulaiman Law Group, Ltd                      HUSCH BLACKWELL LLP
2500 S. Highland Ave.                        120 South Riverside Plaza
Suite 200                                    Suite 2200
Lombard, IL 60148                            Chicago, IL 60606
(630) 575-8181                               (312) 655-1500
(630) 575-8188                               (312) 655-1501 Facsimile

Counsel for Plaintiff                        Counsel for Defendant




                                         4
